DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of forming a mold, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.
Applicant's election with traverse of Group I, claims 16-23, in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that the Group I claims recite aspects of forming a mold and thereby these claims should be examined with the Group II claims, directed to methods of forming a mold, as it would not impose a serious burden to examine both Groups together. This is not found persuasive because, as discussed in the Restriction Requirement of 11/26/2021, the two groups are related as a combination and subcombination, wherein the combination as claimed does not require the particulars of the subcombination as claimed because the method for forming the tire tread does not require providing the mold segments with various body portions positioned in a particular manner, nor does it require positioning the first mold segment in confronting relation with the first end segment, and the subcombination has separate utility such as attaching the plurality of mold segments to form a unitary mold and using the unitary mold in a pressing operation for a non-preform tread, which are limitations not required by the combination. Accordingly, there would be a search burden on the examiner to examine both groups. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase “positioning the tire tread around a tire; and splicing the cut end of the tire tread with an opposite end of the tire tread; and curing the tire tread” in lines 4-6 should be written as --positioning the tire tread around a tire; splicing the cut end of the tire tread with an opposite end of the tire tread; and curing the tire tread—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the phrase “removing material from the first mold segment to form the first end segment” in line 4 is unclear. Claim 16 requires that a first end segment is added in addition to the plurality of mold segments. Thus, it is unclear how the first end segment is both added to the plurality of mold segments and also formed by removing material from a first mold segment of the plurality of mold segments. Further clarification is requested as to what is required by this claim limitation. 
Claims 22-23 are indefinite by dependence on claim 21. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacMillan (US 5,120,209) (of record).

Regarding claim 16, MacMillan discloses a method of forming a tire tread, comprising: assembling a plurality of mold segments (Figs. 28-29: 241-246) end-to-end so as to form an elongate structure (Figs. 28-29) (Col. 15 lines 10-14); adding a first end segment (Fig. 28: see segment 241 at end 273) to a first end (Fig. 28: 273) of the elongate structure; attaching the plurality of mold segments and the first end segment so as to form a unitary mold (Figs. 28-29: 270) (Col. 15 lines 14-26); and using the unitary mold in a pressing operation to form a tire tread (Col. 15 lines 26-43).

Regarding claim 17, MacMillan further discloses adding a second end segment (Fig. 29: see segment 246 at 274) to a second end (Fig. 29: 274) of the elongate structure opposite the first end (Fig. 28: 273). 

Regarding claim 18, MacMillan further discloses positioning the plurality of mold segments (Figs. 28-29: 241-246) and the first end segment (Fig. 28: see segment 241 at end 273) on a mold tray (Figs. 28-29: 270, 271, 272, 273, 274); and securing the plurality of mold segments and the first end segment to the mold tray (Col. 15 lines 14-26).

Regarding claim 19, MacMillan further discloses transversely cutting the precure length of rubber into desired lengths (i.e. cutting a portion of at least one end of the tire tread so as to necessarily form a cut-end of the tire tread) (Col. 15 lines 30-35); positioning the tire tread around a tire (Col. 15 lines 30-43; Col. 19 lines 39-68; Col. 20 lines 1-7), splicing the cut end of the tire tread with an opposite end of the tire tread (Col. 19 lines 39-68; Col. 20 lines 1-7), and curing the tire tread and the tire so as to form a retreaded tire (Col. 15 lines 30-43; Col. 19 lines 39-68; Col. 20 lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan (US 5,120,209) (of record) as applied to claims 16 and 19 above, and further in view of Ohara (US 2008/0099114) (of record).

Regarding claims 20-22, MacMillan further discloses that the plurality of mold segments (Figs. 28-29: 241-246) includes a first mold segment (Fig. 28: 241 at end 273), the first mold segment defining a first number of tread pitch repetitions (Fig. 28: see individual pitch within pitch plane P241-242 for segment 241 at end 273 which forms one whole pitch). However, MacMillan does not expressly recite removing material from the first mold segment to form the first end segment, the first end segment having less than the first number of tread pitch repetitions.
Ohara teaches a mold for molding a tire tread ([0003], [0010], [0019)), comprising: a plurality of mold segments (Fig. 4) ([0003], [0010], [0019]), each of the plurality of mold segments including an integer number of tread pitch repetitions ([0024]), the plurality of mold segments structured to be coupled to each other end-to-end so as to form the mold such that the mold includes an integer number of tread pitches (Fig. 4) ([0003], [0010]-[0011], [0019], [0024]), the integer number of tread pitches associated with the integer number of tread pitch repetitions ([0024]). Ohara further teaches cutting (i.e. removing material from) mold segments (Figs. 1, 3) so as to have a segment with less than the original number of tread pitch repetitions (Fig. 4) ([0010]). In this manner, the tire mold may have variable pitches and the cost for designing the mold can greatly be reduced. ([0011]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the step of removing material from the first mold segment to form the first end segment such that the first end segment has less than the first number of tread pitch repetitions, so as to provide a tire mold that may have variable pitches and thereby lower its cost, as taught by Ohara. 
Ohara further teaches that the mold may mold tires with many kinds of variable pitches with inhibited rise in cost ([0012]). Moreover, the cutting regions may be marginal regions other than regions for making the tread pattern have variable pitches, such as regions that require cutting for the purposes of accurately arranging the piece lengths in the tire circumferential direction to predetermined lengths and making the end surfaces flat with no deformation, and as also required in the general piece manufacturing processes ([0026]). While Ohara does not expressly recite that the cutting removes half of a tread pitch from the at least one end of the tire, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to cut and lay out the mold end segments with the desired and optimal tread pattern and marginal edges for accurately manufacturing the tread, and thereby mold tires with many kinds of variable pitches with inhibited rise in cost. 
MacMillan further discloses that the first number of tread pitch repetitions is one (i.e. an integer) (Fig. 28: see pitch plane P241-242 of segment 241 at end 273 illustrating one whole individual pitch) (Col. 15 lines 20-22). Because modified MacMillan discloses removing material from the first mold segment to form the first end segment such that the first end segment has less than the first number of tread pitch repetitions, as discussed above, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the first end segment must then necessarily include a non-integer number of tread pitch repetitions because the whole one pitch was cut and thereby is now less than one. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan (US 5,120,209) (of record) and Ohara (US 2008/0099114) (of record) as applied to claims 16 and 21 above, and further in view of Cerny (US 2011/0186198) (of record). 

Regarding claim 23, MacMillan further discloses that the molded precure may be cut into desired lengths and applied to the circumference of a tire (Col. 15 lines 30-34). The precure may be cut along any one of the parting pitch planes (Fig. 28: P-P) such that all slices, irrespective of length, will match (Col. 15 lines 38-43). However, MacMillan does not expressly disclose a cut-mark defined on the first mold segment at the first end.
Ohara further teaches a first cut-line (Fig. 1: a, b’ or b, a’) extending perpendicularly relative to a long dimension of the mold segment in a direction of the tread pitch between the first body portion and the second body portion (Fig. 3), and a second cut-line (Fig. 1: see respectively opposite a, b’ or b, a’ to first cut-line) parallel to the first cut-line, the second cut-line between the second body portion and the third body portion (Fig. 3). The segments are thereby cut from already set cutting lines ([0010]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the first mold segment with a cut-mark denoting a cut line, and cutting the first mold segment along the cut line, as is it is generally known in the similar art to provide cutting lines to follow in order to cut mold segments appropriately for tire treads, as taught by Ohara above. 
Additionally or alternatively, Cerny teaches an apparatus for improved tread splicing, wherein a length of tire tread relative to a tread cutter is adjusted so that the tire tread design may be spliced to provide a continuous pattern, and the points where the precured tread may be cut are generally located between a set of marks formed in precured tread, wherein the marks provide locations where the cut of the tread will permit for formation of a continuous tread pattern across the ultimate splice and also provide for improved performance and bonding ([0011]). For example, Cerny teaches that the cut-marks: permit consistent cutting and splicing along tread profiles that improve, among other things, the bonding characteristics and the performance characteristics; permit for pre-evaluated location determination taking into consideration the operational characteristic of the retreaded tire and the process by which it is constructed; and include areas of variation or tolerance that provide for the variability in operation without substantially adversely affecting the ultimate retreaded tire and process of construction ([0011]). Moreover, by appropriately placing splice marks (Figs. 3-7: 106, 108) in the tread pattern, by appropriately arranging the width of a gap between the marks, and by cutting the length of tire tread within the gap, the tread pattern that incorporates the length of tire tread thus produced will be within the appropriate range for both aesthetic purposes and, more importantly, reliability purposes ([0038]). Proper matching of the tread pattern is especially desirable for severe service tire applications, such as high speed or high load applications ([0038]). Cerny further teaches that the length of tire tread is generated by cuts performed along corresponding cut marks (Figs. 3-7: 106) ({0041]). In other words, Cerny teaches providing a tread that is formed having cut-marks to indicate where the tread length should be cut so as to be aesthetically pleasing and functionally reliable when splicing the tread ends together. It is also evident that Cerny teaches providing the cut-marks on the tire widthwise ends of the tread (Figs. 3-7: 106, 108) so as to cut across the width to form the splice (Fig. 6: 300). Accordingly, these two splice ends would correspond to the end segments of the mold disclosed above by MacMillan. However, even if these do not correspond to the end segments, Cerny clearly teaches providing the cut marks along the entire length (Fig. 3: L) of the tread so as to have various places that can provide a cutting location, which one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect to mean that each mold segment would account for at least one cut-mark. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the first mold segment with a cut-mark denoting a cut line, and cutting the first mold segment along the cut line, so as to achieve the advantages as taught by Cerny above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749